Case 9:18-cv-80176-BB Document 353 Entered on FLSD Docket 12/26/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

            plaintiffs,
  v.                                                              Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/
                                MOTION FOR EXTENSION
                    OF TIME TO CONSENT TO MAGISTRATE JURISDICTION

            Defendant requests a brief extension of time for the parties to notify the Court whether they

  consent to jurisdiction before Judge Reinhart. In support of this request, defendant states as

  follows:

            1. In accordance with the Court’s scheduling order [D.E. 149], the parties have until

  December 26, 2019, to consent to a trial and final disposition by Judge Reinhart.

            2. The parties have been discussing this matter, however, given the pace of discovery and

  the scheduling deadlines, the parties require additional time to reach an agreement.

            3. Defendant has asked plaintiffs whether they would agree to this extension, but as of this

  filing, they have not responded with their position.

            4. For the foregoing reason, defendant requests that the Court extend that deadline to

  January 3, 2020.

                                   S.D. FLA. L.R. 7.1 CERTIFICATION

              In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for defendant conferred with

       counsel for plaintiffs, however, they have not responded with their position.




                                                      1
Case 9:18-cv-80176-BB Document 353 Entered on FLSD Docket 12/26/2019 Page 2 of 2



  Respectfully submitted,

   Counsel to Plaintiff Ira Kleiman as                Attorneys for Dr. Craig Wright
   Personal Representative of the Estate
   of David Kleiman and W&K Info                      RIVERO MESTRE LLP
    Defense Research, LLC.                            2525 Ponce de Leon Boulevard, Suite 1000
                                                      Miami, Florida 33134
   s/ Velvel (Devin) Freedman                         Telephone: (305) 445-2500
   Velvel (Devin) Freedman, Esq.                      Fax: (305) 445-2505
   BOIES SCHILLER FLEXNER LLP                         Email: arivero@riveromestre.com
   100 SE Second Street, Suite 2800                   Email: amcgovern@riveromestre.com
   Miami, Florida 33131                               Email: zmarkoe@riveromestre.com
   Telephone: (305) 539-8400                          Email: receptionist@riveromestre.com
   Facsimile: (305) 539-1307
   vfreedman@bsfllp.com                               By: s/ Andres Rivero
                                                      ANDRES RIVERO
   Kyle W. Roche, Esq.                                Florida Bar No. 613819
   Admitted Pro Hac Vice                              AMANDA MCGOVERN
   BOIES SCHILLER FLEXNER LLP                         Florida Bar No. 964263
   333 Main Street                                    ZAHARAH MARKOE
   Armonk, NY10504                                    Florida Bar No. 504734
   Telephone: (914) 749-8200
   Facsimile: (914) 749-8300
   kroche@bsfllp.com


                                  CERTIFICATE OF SERVICE

         I certify that on December 26, 2019, I electronically filed this document with the Clerk of
  the Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.


                                                               /s/ Velvel (Devin) Freedman
                                                               Velvel (Devin) Freedman




                                                  2
